--------------------------------------------------------------------------------

Exhibit 10.7
 
Mr. David Coller
80 Arkay Drive
Hauppauge, New York, 11788
May 2012
 
International Assignment Letter
 
Dear Dave
 
This letter describes revisions to the general parameters and conditions of our
current agreement for a temporary international assignment (the "Revised
Agreement") with Standard Microsystems Corporation (hereafter "SMSC" or "the
Company").
 
The items in this REvised Agreement do not create a contact of employment, but
simply seek to confirm the conditions that pertain to your international
assignment. During your assignment, your status as Senior Vise President of
Global Operations will continue.
 
In the event of any change in circumstances, or additional matters not known at
this time, SMSC reserves the right to make adjustments to the Revised Agreement.
 
ASSIGNMENT DESCRIPTION
 
The following provisions will apply during your assignment in Hong Kong as
Senior Vise President of Global Operations. You will continue to report to
Christine King, President and Chief Executive Officer in Hauppauge, New York.
Hong Kong will be considered your primary work location.
 
Your assignment initially commenced as of June 1, 2010. The United States will
be considered as your point of origin, and the location to which  we will return
you and your family upon final repatriation.
 
Your assignment is expected to have a duration of two and one-half years from
the date of this Revised Agreement. This period, at any time, may also be
shortened or extended subject to changes in the business requirements or
personal circumstances SMSC will endeavor to give you reasonable advance notice
regarding the anticipated end of agreement.
 
For purposes of this agreement, your family unit will include yourself, your
spouse, and your two youngest children.
 
Your employment with Standard Microsystems Corporation in the US will be
transferred to SMSC Tracking (Hong Kong Branch Office) ("Hong Kong").
 
COMPENSATION OVERVIEW
 
Your cash compensation overview will be initially set by converting your current
cash compensation from US dollars to Hong Kong dollars using a 7.8 Hong Kong
dollar to US dollar exchange rate 
 
 
 

--------------------------------------------------------------------------------

 
 
SMSC
International Assignment Letter - David Coller - April 2012
 
You will become eligible for Hong Kong benefits per the rules of each applicable
plan and you will no longer be eligible for US benefit per the rules of each
applicable plan. Notwithstanding the foregoing, you will receive benefits equal
to Executive salary Grade Severance Benefits in accordance with the terms and
conditions of the Company's Executive Severance Plan, as may be amended from
time to time, expect for COBRA benefits or any other benefits that are legally
required for US employees In lieu of COBRA benefits, the Company will pay for
International Medical Insurance for 12 months. Any benefits paid above will be
in lieu of or will fully satisfy any severance benefits available to Hong Kong
employees. The foregoing benefits may not be reduced without your consent.
 
In addition you will be paid International assignment-related allowances and
benefits as detailed throughout this letter.
 
Base Salary
 
You will be paid a gross base salary for yours duties at a level consistent with
your current level of compensation as approved by the SMSC Board of Directors
Compensation Committee.
 
International Medical Insurance
 
The company will pay for the cost of international medical insurance for you
accompanying family members.
 
The remainder of this letter addresses allowances and benefits related to your
international assignment.
 
Immigration Assistance
 
SMSC will provide for legal consultation on disposing of your US permanent visa
and extending your Hong Kong employment visa, if necessary.
 
Auto Lease
 
The company will assume responsibility for the leasing and required insurance
costs for your current vehicle in the US until the expiration of the current
lease.
 
ON ASSIGNMENT - ONGOING BENEFITS
 
Goods and Services Differential Allowance
 
SMSC will pay a monthly global assignment stipend of HKD 21,870 plus tax gross
up.
 
 
2

--------------------------------------------------------------------------------

 
 
SMSC
International Assignment Letter - David Coller - April 2012
 
Host-Country Housing
 
The housing and utilities provided to you in Hong Kong will be entirely at
SMSC's expense subject to a limitation of HKD 97,500 per month (costs in excess
of this will be your responsibility).
 
Reimbursement of Schooling Costs for Children
 
SMSC will reimburse certain costs relating to US standard primary or secondary
schooling in Hong Kong up to HKD 156,000 per year for each of your two children.
 
Health Care Coverage for Daniel Coller
 
SMSC will pay or reimburse the cost of COBRA for eldest son Daniel through his
period of eligibility or until other health care coverage is secured, whichever
occurs first.
 
Tax Preparation
 
SMSC provides professional tax preparation services to assist you with the
preparation of both US and Hong Kong income tax returns for the first tax year
of this Revised Agreement.
 
Student Visits
 
SMSC will pay for the actual cost of round trip economy class airfare, meals in
transit, and local travel to and from airports between US and the Hong Kong for
your college student son's family visit travel twice a year.
 
Leave and Working Schedule
 
You will observe public holidays, vacation and working schedule in accordance
with local law and host country office practice.
 
END OF THE ASSIGNMENT
 
At the end of the assignment, you will be repatriated back to the US or the
U.K.  At that time, you will be provided tax consultations, shipping of
household goods, travel arrangements, and temporary living expenses (for 3
months) and all international assignment allowances will be discontinued.
 
 
3

--------------------------------------------------------------------------------

 
 
SMSC
International Assignment Letter - David Coller - April 2012
 
Termination of Employment
 
If it becomes necessary for the Company to initiate action resulting in the
termination of your employment while on international assignment, the same
benefits apply as for repatriation (see above).  However, if you voluntarily
resign you and your family will only be eligible for the most economical economy
class airfare to the US or the UK and shipment of household goods.  To be
eligible to for these relocation benefits to the US or the UK, your relocation
must occur within 30 days of your termination.
 
MISCELLANEOUS ITEMS
 
Responsibility
 
The responsibility for maintaining international assignment records and payments
is a joint responsibility of both yourself and SMSC.  While every effort will be
made by the Company to ensure accurate work is completed on time, you should be
actively involved in the review process.  If at any time you find errors in, or
have any questions concerning your pay, allowances, or taxes, please bring them
to our attention for correction or clarification.
 
Governing Law
 
Place of jurisdiction for all matters arising from or in connection with this
Agreement shall be the United States.  United States law shall be applicable
exclusively.
 
*****
 
Please note that the foregoing provisions of this letter  of understanding may
be amended from time to time as circumstances and/or conditions warrant.  If you
have any questions concerning the interpretation or clarification of the terms
and conditions of this assignment as outlined above, please feel free to contact
me.
 
 
4

--------------------------------------------------------------------------------

 
 
SMSC
International Assignment Letter- David Coller   April 2012
 
We look forward to your continuing contributions to SMSC and wish you much
sucoess on your international assignment.
 
Regards,
 

Signed /s/ Andrew Solowey  
5/3/2012
  Andrew Solowey  
     Date
 
(For and On Behalf of SMSC)
   

 

Signed /s/ Christine King   June 4, 2012   Christine King        Date  
   (Represented by Standard Microsystems Corporation President and Chief
Executive Officer)
   

 
 
In acknowledgment of receipt and concurrence of the terms and conditions
included within this letter, please sign below and return.
 



 

Signed /s/ Dave Coller  
5/1/2012
  Dave Coller  
     Date

 
 

--------------------------------------------------------------------------------